                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ROBERT SCHWEIGER,                                  )
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          )           1:19CV717
                                                   )
WANDA BOATWRIGHT,                                  )
                                                   )
              Defendant.                           )


     ORDER, MEMORANDUM OPINION AND RECOMMENDATION OF
               UNITED STATES MAGISTRATE JUDGE

       This matter is before the Court upon an application to proceed in forma pauperis

(“IFP”) (Docket Entry 1) by Defendant Wanda Boatwright, and under frivolity review

pursuant to 28 U.S.C. §1915(e)(2)(B). After review of Defendant’s IFP application, the Court

will grant Defendant’s motion to proceed in forma pauperis1, but for reasons set forth below,

this Court recommends that this action be remanded to the state court.

I. INTRODUCTION

       On July 19, 2019, Defendant filed an IFP application and notice of removal seeking

to remove a summary ejectment action brought against Defendant in the Small Claims Court

of Guilford County, North Carolina. (Docket Entries 1-3.) Defendant seeks removal based

upon an alleged violation of the Civil Rights Act of 1968. (See Docket Entry 2 at 2-3.)

II. STANDARD OF REVIEW

       The Court is required to dismiss frivolous or malicious claims, and any complaint that

1 Based upon Defendant’s representations to the Court, Defendant has shown she is unable to pay
fees and costs associated with said action. This status will be granted for the sole purpose of
entering this Order and Recommendation.
fails to state a claim for upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B); Michau

v.. Charleston County, S.C., 434 F.3d 725, 728 (4th Cir. 2006). “Dismissal of an action . . . is

appropriate when it lacks an arguable basis in law or fact.” Jones v. Sternheimer, 387 F. App’x

366, 368 (4th Cir. 2010). A frivolous complaint “lacks an arguable basis in either law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). As a part of its review, the Court may

also consider the question of subject matter jurisdiction. See Lovern v. Edwards, 190 F.3d 648,

654 (4th Cir. 1999) (holding that “[d]etermining the question of subject matter jurisdiction at

the outset of the litigation is often the most efficient procedure”); Wright v. Huggins, No.

5:09–CV–551–D, 2010 WL 2038806, at *2-3 (E.D.N.C. Mar. 11, 2010) (dismissing

complaint on basis of lack of subject matter jurisdiction as part of district court’s frivolity

review under 28 U.S.C. § 1915) (citations omitted)).

       A defendant may remove a case from state court to federal court in instances where

the federal court is able to exercise original jurisdiction over the matter. 28 U.S.C. § 1441(a).

The removal statute provides in relevant part:

               (a) [A]ny civil action brought in a state court of which the
               district courts of the United States have original jurisdiction,
               may be removed by the defendant or the defendants, to the
               district court of the United States for the district and division
               embracing the place where such action is pending.

28 U.S.C. 1441(a). Federal courts have original jurisdiction over primarily two types of cases:

(1) those involving federal questions and (2) those involving diversity of citizenship. 28

U.S.C. §§ 1331 and 1332(a). Removal jurisdiction is strictly construed against removal and in

favor of remand. Palisades Collections LLC v. Shorts, 552 F.3d 327, 334 (4th Cir. 2008); see also

Cheshire v. Coca-Cola Bottling Affiliated, Inc., 758 F. Supp. 1098, 1102 (D.S.C. 1990) (“If federal


                                                 2
jurisdiction is in doubt, such doubt must be resolved in favor of state court jurisdiction and

the case remanded.”).

       In assessing the propriety of removal, the rules for determining whether a

controversy “arises under” federal law, thus creating federal question jurisdiction, are well

established. First, federal law must be an “essential” element of the plaintiff’s cause of

action. Gully v. First Nat’l Bank in Meridian, 299 U.S. 109, 112 (1936). Next, the federal

question which is the predicate for removal must be “presented on the face of the plaintiff’s

properly pleaded complaint.” Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998)

(quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)); see also Gully, 299 U.S. at 112-13

(“To bring a case within the [federal-question removal] statute, a right or immunity created

by the Constitution or laws of the United States must be an element, and an essential one, of

the plaintiff’s cause of action . . . and the controversy must be disclosed upon the face of the

complaint, unaided by the answer or by the petition for removal.”).

       “As a general rule, absent diversity jurisdiction, a case will not be removable if the

complaint does not affirmatively allege a federal claim.” Beneficial Nat’l Bank v. Anderson, 539

U.S. 1, 6 (2003). Accordingly, the federal claim that provides the predicate for removal

cannot originate in a defendant’s answer by way of defense, nor is it sufficient for the federal

question to enter the case as a counterclaim asserted by a defendant. See Caterpillar Inc., 484

U.S. at 399 (“[A] defendant cannot, merely by injecting a federal question into an action that

asserts what is plainly a state-law claim, transform the action into one arising under federal

law, thereby selecting the forum in which the claim shall be litigated.”); Gully, 299 U.S. at

113; see also Hunt v. Lamb, 427 F.3d 725 (10th Cir. 2005) (vacating dismissal and ordering


                                                 3
remand to state court, holding that court lacked jurisdiction over custody dispute, even if

defendant sought to vindicate federal civil and constitutional rights by way of defense or

counterclaim). Third, the federal question raised must be a substantial one. Hagans v. Levine,

415 U.S. 528, 536 (1974). Finally, the party seeking removal bears the burden of establishing

federal jurisdiction. Phillips Petroleum Co. v. Texaco, Inc., 415 U.S. 125, 127-28 (1974); Mulcahey

v. Columbia Organic Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir. 1994). Where a court lacks

subject matter jurisdiction, “the court may enter a remand order sua sponte.” Ellenburg v.

Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008) (emphasis in original).

III. DISCUSSION

           In the present case, Defendant has removed this case from state court in Guilford

County, where Plaintiff filed a summary ejectment action against Defendant.                    (See

Complaint, Docket Entry 3.) The Complaint indicates that Defendant defaulted on a lease

agreement by failing to pay rent due for the months of June and July of 2019. Id. Plaintiff

thereafter sought court intervention to be put back in possession of the leased premises and

to retrieve payment. Id. In her notice of removal, Defendant states that Plaintiff has

violated the Civil Rights Act of 1968 and that this “Federal Cause of Action in

ejectment/eviction the basis for this action” although the “[p]leadings intentionally fails to

allege compliance with the Civil Rights Act of 1968.” (Notice of Removal, Docket Entry 2

at 2-3.)

           However, nothing in the state court Complaint suggests that this Court has

jurisdiction over this action. In her notice of removal, Defendant does not allege that the




                                                4
parties are diverse2, or that the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

It appears that Defendant asserts jurisdiction based upon a federal question, but the face of

the Complaint does not assert a federal question. Although Defendant states that Plaintiff

has not alleged compliance with the Civil Rights Act of 1968, Defendant’s assertion is

insufficient to establish jurisdiction. Whether by attempted amendment of the Complaint,

by defense, or as a counterclaim, Defendant’s assertion fails to create federal-question

jurisdiction in this matter. Caterpillar Inc., 484 U.S. at 399. Because Defendant has not

shown a legitimate basis for removal of this action to federal court so as to create original

jurisdiction in this Court, the undersigned recommends that this action be remanded back to

state court. Am. Homes 4 Rent Properties, LLC v. Muhammad, No. 1:14CV582, 2014 WL

3945928, at *3 (M.D.N.C. Aug. 12, 2014) (unpublished) (“Defendant has not shown a

legitimate basis for removal.”).

IV. CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED that Defendant’s

application to proceed in forma pauperis (Docket 1) is GRANTED for the sole purpose of

entering this Order and Recommendation.

       IT IS FURTHER RECOMMENDED that this case be REMANDED to the

General Court of Justice, District Court-Small Claims, in Guilford County, North Carolina

for further proceedings.




2 Defendant indicates on her civil cover sheet that both parties are citizens of the forum state.
(Docket Entry 5.)
                                                   5
                             ___________________________
                                       Joe L. Webster
                               United States Magistrate Judge
July 26, 2019
Durham, North Carolina




                         6
